Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 and 05/12/2022 being considered by the examiner. 
Response to Amendment
The Response After Final Action  (AFCP 2.0 filed) has been considered and entered.
EXAMINER’S AMENDMENT
A conversation with Christine McLinn on 06/15/2022 to discuss the claimed invention and examiner’s amendments based on the claim set, filed on 06/08/2022.  Applicant authorized and approved the examiner’s amendments to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
For claim 29 has been amended to read:
-- The magnetic blade assembly of claim 1, further comprising an adjustable gap assembly that couples to the base of the guide member and translates one of the first blade or the second blade over the other of the first blade of the second blade on a plane of the guide member transverse to the cross-portion, wherein the adjustable gap assembly moves the second blade edge relative to the first blade edge to form a gap between the first blade edge and the second blade edge, wherein the adjustable gap assembly adjusts between two predetermined gap lengths.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-2, 4-7, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claims 1 and 10 are free of the prior art because the prior art does not teach or suggest a magnetic blade assembly “for a hair clipper” that includes inner and outer blades, a guide member, and a plurality of magnets positioned between the blades for generating attracting forces for maintaining positions of the blades relative to each other (see the spec) and an electromagnet including wings coupled to the second blade for “generating tension forces to reduce load between the blades” (see the spec and claim 10), with other limitations, as set forth in claims 1 and 10.
See the closest art, Gerd (EP 1974875, Art of Record),  Tautscher (US 2009/0199413, Art of Record), Jiang (CN203185375) show most limitations of the claimed invention, but these art fail to discuss an electromagnet including wings coupled to the inner blade.
Based on the closest art above, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1 and 10.
Claims 2, 4-7, 11-15 are considered to contain allowable subject matter due to their dependency on claims 1 and 10, respectively. Thus, Claims 1-2, 4-7, 10-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/15/2022